Citation Nr: 0430234	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-05 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had approximately 23 years and seven months of 
active service, to include the period from March 1966 to 
January 1980.  He died on September [redacted], 2001, at the age of 
67.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's "revised" certificate of death indicates that 
he died on September [redacted], 2001, at the age of 67.  The 
immediate cause of death is listed as "drown."  The manner 
of death is listed as "accident," and "how injury 
occurred" is listed as "drown while swimming in Gulf."  
Another section of the death certificate, "Part II Other 
significant condition contributing to death but not resulting 
in the underlying cause given in Part I," lists "severe 
heart disease."  The place of injury is listed as "Gulf of 
Mexico" and the "location of injury" is listed as a street 
address in Orange Beach.

The claims file contains an autopsy report submitted by the 
appellant, received in June 2002, which indicates that it is 
five pages long.  However, the autopsy report only includes 
pages one, three and five (as well as a toxicology report 
which appears to be an addendum, i.e., not part of the five-
page report).  It therefore appears that the reverse sides of 
the included pages of the autopsy report, which contained 
pages two and four, were not photocopied and/or sent to VA.  
Under the circumstances, a remand is required to obtain the 
full autopsy report.  

The Board further notes that it is unclear as to whether a 
police report was ever filed in association with the 
veteran's death.  On remand, the RO should contact the 
appellant to determine if a police report was filed, and, if 
so, the RO should attempt to obtain this report.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following actions:

1.  The RO should contact the appropriate 
state agency and obtain the full copy of 
the veteran's autopsy report.  This 
report should be associated with the 
claims folder.

2.  The RO should contact the appellant 
and request that she inform them as to 
whether a police report was filed in 
association with the veteran's death.  If 
a police report was filed, the RO should 
attempt to obtain this report, and this 
report should be associated with the 
claims folder.

3.  The RO should then readjudicate the 
issues on appeal.  If either of the 
determinations remains unfavorable to the 
appellant, she should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




